Order filed March 25, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00961-CR
                                ____________

                        ERIC GUY MARKLE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 8
                              Harris County, Texas
                         Trial Court Cause No. 1859025


                                     ORDER
      Appellant is represented by retained counsel, Charles G. Kingsbury. No
reporter’s record has been filed in this case. Sondra Humphrey, the court reporter
for this case, informed this court that appellant had not made arrangements for
payment for the reporter’s record. On February 26, 2014, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no response. Accordingly, we issue the following order:
       We ORDER appellant’s retained counsel, Charles G. Kingsbury, to file a
brief in this appeal on or before April 24, 2014. If Charles G. Kingsbury does not
timely file the brief as ordered, the court will consider issuing an order for a
hearing in the trial court or a show cause order directing counsel to appear before
this court on a date certain to show cause why he should not be held in contempt
for failing to file the brief as ordered.

                                     PER CURIAM